Case 09-34784-sgj7 Doc 1304 Filed 04/23/20          Entered 04/23/20 08:50:58       Page 1 of 12




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                                         §
                                               §                 Case No. 09-34784-SGJ-7
ONDOVA LIMITED COMPANY,                        §                 Chapter 7
                                               §
         Debtor.                               §


            MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY


         NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
         RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
         BANKRUPTCY COURT AT 110 COMMERCE ST., RM. 1254, DALLAS,
         TX 75242-1496 BEFORE CLOSE OF BUSINESS ON MAY 15, 2020,
         WHICH IS AT LEAST 21 DAYS FROM THE DATE OF SERVICE
         HEREOF.

         ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
         CLERK, AND A COPY SHALL BE SERVED UPON COUNSEL FOR THE
         MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
         HEREIN. IF A RESPONSE IS FILED A HEARING MAY BE HELD WITH
         NOTICE ONLY TO THE OBJECTING PARTY.

         IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
         REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE
         UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
         THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

TO THE HONORABLE STACEY G. JERNIGAN,
UNITED STATES BANKRUPCY JUDGE:

         Spamhaus Project, Ltd. (“Spamhaus”), as a party-in-interest of the above-captioned case,

hereby files this Motion to Authorize Trustee to Transfer Property (the “Motion”). In support of

the Motion, Spamhaus would respectfully show as follows:




MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY                                           PAGE 1
Case 09-34784-sgj7 Doc 1304 Filed 04/23/20                    Entered 04/23/20 08:50:58   Page 2 of 12




                                                        I.

                                               JURISDICTION

           1.      This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding.

                                                        II.

                                                    FACTS

           2.      Ondova Limited Company (“Ondova” or the “Debtor”) filed a Voluntary Petition

for Relief under Chapter 11 of the Bankruptcy Code on July 27, 2009.

           3.      On September 17, 2009, this Court approved the appointment of Daniel J.

Sherman as Chapter 11 Trustee. On February 16, 2016, the case converted to Chapter 7 and Mr.

Sherman was appointed as the Chapter 7 Trustee ("Trustee") of the Debtor's bankruptcy estate.

           4.      On September 18, 2014 the World Organization Arbitration and Mediation Center

(“WIPO”) issued a decision ordering Ondova to transfer the Domain Name Spamhaus.com (the

"Domain Name") to Spamhaus.

           5.      Under the Uniform Domain Name Dispute Resolution Policy 4(k)1, the

respondent in a WIPO action has ten business days after a decision is issued to notify the WIPO

Panel that a lawsuit was commenced by respondent, at which time the WIPO Panel will not

implement its decision.

           6.      According to the WIPO Decision, for the past decade, the website accessed

through the Domain Name has shown either a generic parking page or an offer to sell the

Domain Name. See Ex. A at § 4.




1
    https://www.icann.org/resources/pages/policy-2012-02-25-en#4a



MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY                                               PAGE 2
Case 09-34784-sgj7 Doc 1304 Filed 04/23/20                    Entered 04/23/20 08:50:58           Page 3 of 12




           7.       According to the WHOIS data2 for the Domain Name, attached as Exhibit B,

Ondova is currently the listed registrant of the Domain Name.

           8.       In his decision, the WIPO panelist found that Ondova lacked any rights or

legitimate interests in the Domain Name and it was registered and used in bad faith by Ondova to

take advantage of the association with Spamhaus’s website spamhaus.org. WIPO decided that

Ondova acted in bad faith because Spamhaus has held the European trademark on the word

Spamhaus since 1999 and has used the domain spamhaus.org since 1999. See Ex. A at § 6(c).

                                                       III.

                                                ARGUMENT

           9.       Spamhaus seeks, and is entitled to, the Court granting authorization for the

Trustee to take whatever measures are necessary to transfer the Domain Name from Ondova to

Spamhaus.

           10.      Here, cause clearly exists to transfer the Domain Name, based upon the Debtor’s

lack of good faith as determined in the WIPO decision, because cyber-squatting on a domain

name that uses the prior-registered trademark of another entity is indicative of bad faith. 3 The

irreparable prejudice and harm that will be suffered by the Spamhaus absent the granting of the

relief requested herein, and also based upon equitable considerations.

           11.      Secondly, if this Court does not permit compliance with the WIPO Decision by

authorizing the Trustee to transfer the Domain Name to Spamhaus, Spamhaus will continue to be

severely prejudiced and suffer significant and irreparable harm. Domain names with the .com


2
 WHOIS data is identifying and contact information provided by website owners to registrars accredited by the
Internet Corporation for Assigned Names and Numbers, which is commonly referred to as ICANN. See
https://whois.icann.org/en/about-whois
3
    See Ex. A at § 6(c).



MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY                                                           PAGE 3
Case 09-34784-sgj7 Doc 1304 Filed 04/23/20                     Entered 04/23/20 08:50:58         Page 4 of 12




extension have become synonymous with the internet. Nearly half of all registered domain

names are .com domains.4 Because of their ubiquity, it is also easier for owners of .com domains

to brand, promote, or grow their website. Therefore, if a competitor obtained the Domain Name

from the Trustee, Spamhaus, with its .org domain extension, could lose all the goodwill and

recognition that it has built up over the years in its brand and trademark causing significant and

irreparable harm.

              12.   Notwithstanding, cause also exists independently of any determination of the

Debtor’s bad faith on equitable grounds because the Domain Name belongs to Spamhaus since

WIPO has already ordered the Domain Name to be transferred to Spamhaus. 5 Furthermore, no

other party could receive the Domain Name because any internet domain name registrar would

be bound by the WIPO Decision.6

              13.   Accordingly, Spamhaus respectfully request that the Court grant the Trustee

authorization to take any necessary actions to transfer the Domain Name to Spamhaus’s control.

                                                         IV.

                                          REQUEST FOR RELIEF

              BASED UPON THE FOREGOING, Spamhaus respectfully requests that this Court enter

an order (i) authorizing the Trustee to take any necessary actions to transfer the Domain Name to

Spamhaus’s control; and (ii) granting Spamhaus such other and further relief to which it is justly

entitled.




4
    https://www.statista.com/statistics/265677/number-of-internet-top-level-domains-worldwide/
5
    See Ex. A at § 7.
6
    See id.



MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY                                                      PAGE 4
Case 09-34784-sgj7 Doc 1304 Filed 04/23/20              Entered 04/23/20 08:50:58   Page 5 of 12




Dated: April 22, 2020                            Respectfully submitted,


                                                 /s/ R. Adam Swick
                                                 R. Adam Swick
                                                 REID COLLINS & TSAI LLP
                                                 1301 S. Capital of Texas Hwy.
                                                 Suite C300
                                                 Austin, Texas 78746
                                                 T: 512-647-6110
                                                 F: 512-647-6129
                                                 Email: aswick@rctlegal.com

                                                 Counsel for Spamhaus Project, Ltd.




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I communicated with Daniel J. Sherman regarding the Motion and

the Trustee the does not oppose the relief requested.


                                                 /s/ R. Adam Swick
                                                 R. Adam Swick




MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY                                         PAGE 5
Case 09-34784-sgj7 Doc 1304 Filed 04/23/20           Entered 04/23/20 08:50:58        Page 6 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the MOTION TO AUTHORIZE

TRUSTEE TO TRANSFER PROPERTY was sent either electronically by the clerk of court

on April 22, 2020 or via first class United States mail, postage prepaid to each of the below-

listed parties and to the parties included on the attached Label Matrix on April 22, 2020.

Ondova Limited Company                               Grupo Andrea S.A. de C.V.
P. O. Box 111501                                     c/o Mark E. Andrews
Carrollton, TX 75006                                 Cox Smith Matthews Incorporated
Debtor                                               1201 Elm Street, Suite 3300
                                                     Dallas, TX 75270
U.S. Trustee
1100 Commerce Street                                 Peter S. Vogel, Receiver
Room 976                                             c/o Jeffrey R. Fine
Dallas, TX 75242-1496                                Dykema Gossett PLLC
                                                     1717 Main St., Suite 4000
Comerica Incorporated                                Dallas, Texas 75201
c/o Meagan Martin
Strong Slater & Johnson LLP
1701 N. Market Street, Suite 200
Dallas, Texas 75202


                                                     /s/ R. Adam Swick
                                                     R. Adam Swick




MOTION TO AUTHORIZE TRUSTEE TO TRANSFER PROPERTY                                             PAGE 6
              Case 09-34784-sgj7 Doc 1304 Filed 04/23/20             Entered 04/23/20 08:50:58       Page 7 of 12
Label Matrix for local noticing            Carrington Coleman Sloman & Blumenthal, LLP   Franklin Skierski Lovall Hayward LLP
0539-3                                     c/o J. Michael Sutherland                     10501 N. Central Expwy., Ste. 106
Case 09-34784-sgj7                         901 Main Street                               Dallas, TX 75231-2203
Northern District of Texas                 Suite 5500
Dallas                                     Dallas, TX 75202-3767
Wed Apr 22 13:03:40 CDT 2020
Pendergraft & Simon, LLP                   Reyna Hinds & Crandall                        Sedo.com,LLC
2777 Allen Parkway, Suite 800              1201 Elm, Suite 3850                          161 First St
Houston, Tx 77019-2129                     Dallas, TX 75270-2183                         Cambridge, MA 02142-1211



Stromberg Stock, PLLC                      Textura Corporation                           U.S. Attorney
8750 N Central Expy                        Michael Best & Friedrich LLP                  1100 Commerce, 3rd Floor
Ste 625                                    Attn: Katrina Hull                            Dallas, TX 75242-1074
Dallas, TX 75231-6452                      100 E. Wisconsin Avenue, Suite 3300
                                           Milwaukee, WI 53202-4108

U.S. Attorney General                      United States Trustee                         1100 Commerce Street
Department of Justice                      1100 Commerce Street                          Room 1254
Washington, DC 20001                       Room 976                                      Dallas, TX 75242-1305
                                           Dallas, TX 75242-0996


ABC Liquors, Inc.                          (c)ALDOUS LAW FIRM                            Asia Trust Limited, as Trustee of The Villag
Allen Dyer Doppelt Milbrath & Gilchrist    ATTENTION: CHARLA ALDOUS
Attention: Allison Imber                   2305 CEDAR SPRINGS RD STE 220
255 South Orange Avenue, Suite 1401        DALLAS TX 75201-6953
Orlando, FL 32801-3460

Attorney General of Texas                  BMF IT Services, LLC                          Bailey, Johnson and Lyon, PLLC
Taxation Division-Bankruptcy               610 E Main St No. 403                         6401 W. Eldorado Parkway, Suite #23
P.O. Box 12548                             Allen, TX 75002-3089                          McKinney, TX 75070-5887
Capitol Station
Austin, TX 78711-2548

Bennett, Weston, LaJone & Turner, P.C.     Bickel and Brewer                             Board of Regents of the University of Texas
Attn: Glenn A. Portman, Of Counsel         Attention: John Bickel                        CO Liz Boydston
1750 Valley View Lane, Suite 120           1717 Main Street, Suite 4800                  Fulbright & Jaworski LLP
Dallas, TX 75234-9010                      Dallas, TX 75201-7362                         2200 Ross Avenue, Suite 2800
                                                                                         Dallas, TX 75201-2784

Brinks Network, Inc.                       Bullwinkel Partners, Ltd.                     Carrington, Coleman, Sloman & Blumenthal, L.
CO Thompson Coburn, LLP                    19 South La Salle Street Suite 1300           Attn: J. Michael Sutherland
Attention: Mark Sableman                   Chicago, IL 60603-1406                        901 Main Street, Suite 5500
One US Bank Plaza                                                                        Dallas, TX 75202-3767
St. Louis, MO 63101-1612

Christopher A. Payne                       Comerica Incorporated                         Comerica Incorporated
Law Offices of Christopher A. Payne, PLL   C/O Meagan Martin                             CO Miller Canfield
5055 Addison Circle, Unit 428              Strong Slater & Johnson LLP                   Attention: Kristen Spano
Addison, Texas 75001-6322                  1701 N. Market Street, Suite 200              150 West Jefferson, Suite 2500
                                           Dallas, Texas 75202-1821                      Detroit, MI 48226-4415

DaVita, Inc.                               Daniel J. Sherman, Trustee                    Dennis Klienfeld
CO Mintz Lerin                             CO Jay H. Ong                                 CO Tom Bolt and Associates
Attention: Susan Weller                    Munsch Hardt Kopf & Harr, P.C.                Attention: Rosh Alger
701 Pennsylvania Avenue, N.W.              303 Colorado Street, Suite 2600               5600 Royal Dane Mall
Washington, DC 20004-2608                  Austin, TX 78701-0021                         St. Thomas, U.S. Virgin Islands 00802-6410
              Case 09-34784-sgj7 Doc 1304 Filed 04/23/20           Entered 04/23/20 08:50:58      Page 8 of 12
Digital Discovery                        Elizabeth Morgan Schurig                     Equivalent Data
8131 LBJ Freeway, Suite 325              Schurig Jetel Beckett Tackett                325 St. Paul Street
Dallas, TX 75251-4603                    100 Congress Avenue, 22nd Floor              Dallas, TX 75201-3801
                                         Austin, TX 78701-2747


Fee, Smith, Sharp & Vitullo, LLP         Four Points Management, LLP                  Friedman & Feiger, L.L.P.
Attention: Louie Vitullo                 CO Tom Bolt and Associates                   5301 Spring Valley Road
13155 Noel Road, Suite 100               Attention: Rosh Alger                        Suite 200
Dallas, TX 75240-5050                    5600 Royal Dane Mall                         Dallas, TX 75254-2488
                                         St. Thomas, U.S. Virgin Islands 00802-6410

Friedman & Feiger, L.L.P.                Friedman & Feiger, LLP                       Gary G. Lyon, Esq.
CO Ryan K. Lurich, Esq.                  Attention: Jim Krause                        Attorney at Law
5301 Spring Valley Road, Suite 200       5301 Spring Valley Road, Suite 200           PO Box 1227
Dallas, TX 75254-2488                    Dallas, TX 75254-2488                        Anna, TX 75409-1227


Graebel Van Lines, Inc.                  Grupo Andrea S.A. de C.V.                    Grupo Andrea S.A. de C.V.
16346 Airport Circle                     CO Mark E. Andrews                           Michael A. Grow, Esq.
Aurora, CO 80011-1558                    Cox Smith Matthews Incorporated              Argent Fox LLP
                                         1201 Elm Street, Suite 3300                  1050 Connecticut Avenue NW
                                         Dallas, TX 75270-2115                        Washington, DC 20036-5303

HCB, LLC                                 Howard and Morissa Hamburger                 Igiana Consulting, LLC
CO Payne & Blanchard, LLP                CO Wolf Rifkin                               co Craig A. Capua
Attention: Frank Perry                   Attention: Charles Harder, Esq.              West and Associates, L.L.P.
Plaza of the Americas, 500 North Tower   11400 W. Olympic Blvd, 9th Floor             PO Box 3960
700 N. Pearl Street, LB 393              Los Angeles, CA 90064-1582                   Dallas, TX 75208-1260
Dallas, TX 75201-2824
Iguana Consulting, LLC                   Internal Revenue Service                     Jeffrey Baron
CO West & Associates, LLP                Centralized Insolvency Operations            CO Gerrit M. Pronske
Attention: Royce West                    P. O. Box 7346                               Pronske & Patel, P.C.
P.O. Box 3960                            Philadelphia, PA 19101-7346                  2200 Ross Avenue, Suite 5350
Dallas, TX 75208-1260                                                                 Dallas, TX 75201-7903

Jeffrey Baron                            Kapalua Land Company, Ltd.                   Kennametal, Inc.
PO Box 111501                            CO Cades Schutte                             Attention: Mathew Gordan
Carrollton, TX 75011-1501                1000 Bishop Street, Suite 1200               1600 Technology Way
                                         Honolulu, HI 96813-4298                      Latrobe, PA 15650-4647


Kwik-Sew Pattern Co., Inc.               Lain Faulkner & Co., PC                      Laurie Spindler Huffman, Esq.
CO Kovalchuk Law Offices, P.A.           400 N. St. Paul Street, Suite 600            Linebarger, Goggan, Blair & Sampson, LLP
Attention: Mark P. Kovalchuk             Dallas, TX 75201-6897                        2323 Bryan St., Ste 1600
P.O. Box 32371                                                                        Dallas, TX 75201-2637
Minneapolis, MN 55432-0371

Liberty Media Holdings, Inc.             Linda Mays                                   Locke Lord Bissell & Liddell LLP
CO A. Dale Manicom                       114 London Way                               2200 Ross Ave, Suite 2200
1205 J Street, Suite B                   Coppell, TX 75019-3328                       Dallas, TX 75201-2748
San Diego, CA 92101-7500


Manila Industries, Inc.                  Marshden, LLC                                Martin K. Thomas
CO Locke, Lord, Bissell & Liddell, LLP   CO Tom Bolt and Associates                   P.O. Box 36528
Attention: John MacPete                  Attention: Rosh Alger                        Dallas, TX 75235-1528
2200 Ross Avenue, Suite 2200             5600 Royal Dane Mall
Dallas, TX 75201-2748                    St. Thomas, U.S. Virgin Islands 00802-6410
              Case 09-34784-sgj7 Doc 1304 Filed 04/23/20            Entered 04/23/20 08:50:58     Page 9 of 12
Mateer and Shaffer                       Maui Land & Pineapple Company, Inc.          Munish Krishan
325 Saint Paul Stree                     CO Cades Schutte                             CO Locke, Lord, Bissell & Liddell, LLP
Dallas, TX 75201-3801                    Attention: Martin Hsla                       Attention: John MacPete
                                         1000 Bishop Street, Suite 1200               2200 Ross Avenue, Suite 2200
                                         Honolulu, HI 96813-4298                      Dallas, TX 75201-2748

Nace & Motley, LLP                       Netsphere, Inc.                              Novo Point, LLC
Kristi Motley                            CO Locke, Lord, Bissell & Liddell, LLP       CO Eric J. Taube
100 Crescent Court, 7th Fl               Attention: John MacPete                      Hohmann, Taube & Summers, L.L.P.
Dallas, TX 75201-6900                    2200 Ross Avenue, Suite 2200                 100 Congress Ave., Suite 1800
                                         Dallas, TX 75201-2748                        Austin, TX 78701-4042

Novo Point, LLC                          Oleg Cassini, Inc.                           Ondova Limited Company
co Craig A. Capua                        CO Reppert Kelly LLC                         P. O. Box 111501
West and Associates, L.L.P.              Attention: J. Vincent Reppert                Carrollton, TX 75011-1501
PO Box 3960                              403 King George Road, Suite 201
Dallas, TX 75208-1260                    Basking Ridge, NJ 07920-2821

Owens, Clary & Aiken, L.L.P.             P. H. Glatfelter Company                     Peter S. Vogel, Receiver
CO Dana M. Campbell                      Attention: Lynn Rzonca                       c/o Jeffrey R. Fine
700 North Pearl Street, Suite 1600       96 South George Street, Suite 500            Dykema Gossett PLLC
Dallas, TX 75201-4148                    York, PA 17401-1434                          1717 Main St., Suite 4000
                                                                                      Dallas, Texas 75201-7332

Powers Taylor LLP                        Pronske & Patel, P.C.                        Protega
Powers Taylor LLP                        2200 Ross Ave. Ste. 5350                     7801 Alamo Drive
8150 North Central Expressway            Dallas, TX 75201-7903                        Plano, TX 75025
Suite 1575
Dallas, TX 75206-1837

Quantec LLC                              Quantec, LLC                                 Quantec, LLC
CO James M. Eckels, Esq.                 CO Eric J. Taube                             CO West & Associates, LLP
7505 John Carpenter Frwy.                Hohmann, Taube & Summers, L.L.P.             Attention: Royce West
Dallas, TX 75247-4824                    100 Congress Ave., Suite 1800                P.O. Box 3960
                                         Austin, TX 78701-4042                        Dallas, TX 75208-1260

Quantec, LLC                             Randal Shaffer                               Rasansky Law Firm
co Craig A. Capua                        PO Box 5129                                  2525 McKinnon, Suite 625
West and Associates, L.L.P.              Dallas, TX 75208-9129                        Dallas, TX 75201-1550
PO Box 3960
Dallas, TX 75208-1260

Realty Investment Management, LLC        Rowbotham and Associates                     Securities and Exchange Commission
CO Payne & Blanchard, LLP                101 Second Street, Suite 1200                100 F Street NE
Attention: Frank Perry                   San Francisco, CA 94105-3653                 Washington, DC 20549-0213
Plaza of the Americas, 500 North Tower
700 North Pearl Street, LB 393
Dallas, TX 75201-2824
Securities and Exchange Commission       ServiceMaster Brands, L.L.C.                 Sherman & Yaquinto, LLP
175 W. Jackson Boulevard                 Attention: Kevin S. MacKinnon                509 N. Montclair Avenue
Suite 900                                860 Ridge Lake Blvd. Ste. A3-4008            Dallas, TX 75208-5450
Chicago, IL 60604-2908                   Memphis, TN 38120-9408


Simple Solutions                         Texas Employment Commission                  (p)THE BECKHAM GROUP
CO Payne & Blanchard, LLP                TEC Building - Taxation Department           3400 CARLISLE STREET
Attention: Frank Perry                   Austin, TX 78778-0001                        SUITE 550
Plaza of the Americas, 500 North Tower                                                DALLAS TX 75204-0354
700 North Pearl Street, LB 393
Dallas, TX 75201-2824
             Case 09-34784-sgj7 Doc 1304 Filed 04/23/20                            Entered 04/23/20 08:50:58           Page 10 of 12
The University of Texas at Austin                      Tramortina USA, Inc.                                 Travelers Indemnity Company
Office of the V.P. for Legal Affairs                   12955 West Airport Blvd                              CO Oppenheimer Law Firm
Box R                                                  Sugar Land, TX 77478-6119                            Attention: Aaron M. Scott
Austin, TX 78713-8918                                                                                       Plaza VAII, Suite 3300
                                                                                                            45 South Seventh Street
                                                                                                            Minneapolis, MN 55402-1614
US Trustee                                             VeriSign, Inc.                                       Western & Southern Financial Group
1100 Commerce St.                                      CO Angela B. Degeyter                                Attention: Jonathon D. Niemeyer
Room 976                                               Vinson & Elkins L.L.P.                               400 Broadway
Dallas, TX 75242-0996                                  2001 Ross Ave., Suite 3700                           Cincinnati, OH 45202-3312
                                                       Dallas, TX 75201-2975

Wright Ginsberg Brusilow, P.C.                         Christopher A. Payne                                 Daniel J. Sherman
1401 Elm St, Suite 4750                                Law Office of Christopher A. Payne, PLLC             509 N. Montclair
Dallas, TX 75202-2932                                  5055 Addison Cr., Unit 428                           Dallas, TX 75208-5450
                                                       Addison, TX 75001-6322


Gary G Lyon                                            Gary N. Schepps                                      Jeffrey Baron
Bailey, Johnson and Lyon, PLLC                         12655 N. Central Expwy, Ste 812                      Pronske & Patel, P.C.
6401 W Eldorado Pkwy                                   Dallas, TX 75243-1756                                2200 Ross Avenue
Suite 234                                                                                                   Suite 5350
McKinney, TX 75070-6199                                                                                     Dallas, TX 75201-7903

Jonathan L. Howell                                     Leonard Harvey Simon                                 Ravi Puri
McCathern PLLC                                         Pendergraft & Simon, LLP                             Manila Industries and Netsphere
3710 Rawlins St., Ste. 1600                            2777 Allen Parkway, Suite 800                        co Attorney, John W. MacPete
Dallas, TX 75219-4258                                  Houston, Tx 77019-2129                               2200 Ross Ave., Ste 2200
                                                                                                            Dallas, TX 75201-2748

Raymond J. Urbanik
Lathrop GPM LLP
2101 Cedar Springs Road
Suite 1400
Dallas, TX 75201-2134



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


The Beckham Group
3400 Carlisle Ave., Ste 550
Dallas, TX 75204




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


Aldous Law Firm
Attention: Charla Aldous
2305 Cedar Springs Rd, Suite 200
Dallas, TX 75201
               Case 09-34784-sgj7 Doc 1304 Filed 04/23/20                          Entered 04/23/20 08:50:58           Page 11 of 12


                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Comerica Incorporated                               (u)Genovese Joblove & Battista, P.A.                 (u)Hohmann, Taube & Summers, L.L.P.




(u)Petfinders, LLC                                     (u)Aldous Law Firm                                   (u)Grupo Andrea, S.A. de C.V.




(u)HCB, LLC                                            (u)Iguana Consulting, LLC                            (u)Manila Industries, Inc.




(u)Marshden, LLC                                       (u)Munsch Hardt Kopf & Harr, P.C.                    (u)Netsphere, Inc.




(u)Novo Point, LLC                                     (d)Owens, Clary & Aiken, LLP                         (u)Payne and Blanchard, LLP
                                                       CO Dana M. Campbell
                                                       700 North Pearl Street Suite 1600
                                                       Dallas, TX 75201-4148


(u)Quantec, LLC                                        (u)Rasansky Law Firm                                 (u)Realty Investment Management, LLC




(d)Stromberg Stock, PLLC                               (u)The Village Trust                                 (u)VeriSign, Inc.
8750 N Central Expy, Ste 625
Dallas, TX 75231-6452



(u)Charla G. Aldous                                    (u)Denis Kleinfeld                                   (u)Jeffrey Baron




(u)Lisa Katz                                           (u)Peter S. Vogel                                    (u)Randal Shaffer
             Case 09-34784-sgj7 Doc 1304 Filed 04/23/20   Entered 04/23/20 08:50:58   Page 12 of 12
End of Label Matrix
Mailable recipients   105
Bypassed recipients    27
Total                 132
